Citation Nr: 1543584	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from December 1974 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In connection with the appeal of the issue of entitlement to service connection for a bilateral ankle disability, the Veteran testified at a videoconference hearing before a Veterans Law Judge in November 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over the hearing is no longer with the Board.  In a July 2015 letter, the Veteran was notified of that fact and offered the chance to appear at another hearing before a current member of the Board and notified that if he did not respond, it would be assumed that another hearing was not desired.  The Veteran has not responded to that letter with a request for another hearing.  Therefore, a remand of the issue of entitlement to service connection for a bilateral ankle disability for another hearing is not warranted.  

The issue of entitlement to service connection for a bilateral ankle disability was previously before the Board, most recently in December 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for ischemic heart disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral ankle disability is not etiologically related to active service, and arthritis of the ankles was not shown within one year of separation from active service.
CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the ankles during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in May 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of separation from service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a bilateral ankle disability that is related to active service.  Specifically, the Veteran reported that he broke both ankles while in active service in 1975.  He reported that he received treatment for the injuries in service and that he has continued to experience pain since that time.  

The service medical records show that the Veteran complained of ankle pain in November 1975.  There was no diagnosis made at that time and the Veteran was treated with an ace wrap.  In March 1976, the Veteran was seen for complaints of trauma to the ankle.  It was noted that there was no fracture and the Veteran was treated with ice packs and placed on light duty.  There is no indication from the service medical records that either episode of ankle pain did not fully resolve without residual as the Veteran did not receive follow-up care for either ankle.  At an April 1977 separation examination, the Veteran's lower extremities and feet were noted to be clinically normal and there was no evidence that the Veteran had a disability in either ankle at the time of his separation from active service.  

Post-service medical records show that the Veteran was seen by VA in July 2010 for right ankle pain that had been present for approximately one month.  He reported minimal left ankle pain at that time.  The Veteran reported that he did not recall twisting, falling, or otherwise injuring his ankles.  Right ankle X-rays revealed a small ossific density adjacent to the tip of the medial malleolus, which the radiologist noted could indicate an old injury.  There was also mild spurring at the tibiotalar joint.  A definitive diagnosis does not appear to have been made and the Veteran was treated for ankle pain with ace wraps, ice, anti-inflammatory medication, and physical therapy.

In September 2010, the Veteran's physical therapy was continued as the Veteran reported that his ankle was a little better.  In February 2012, the Veteran was noted to have right ankle edema, but there was no diagnosis of an ankle disability made at that time.  At an August 2012 physical, the Veteran was noted to have a history of ankle sprain, but did not report any current symptoms at that time and a diagnosis of an ankle disability was not made.  In an August 2014 conversation with a telehealth coordinator, the Veteran reported that his ankles were a little swollen.  There is no indication from the treatment notes of record that the Veteran received treatment for ankle problems prior to 2010 and there is no evidence of record indicating that the Veteran ever reported to his treatment providers that he had first experienced an ankle injury while in active service, and that the injury had continued to plague him following his separation from active service.

At a November 1993 VA general medical examination, the Veteran reported a history of fractures in both ankles.  He reported that he experienced fatigue and pain in both ankles upon prolonged standing.  The examiner did not diagnose a current ankle disability at that time.  

At a July 2011 VA examination, the Veteran reported that he first injured his ankles while serving aboard the USS Coral Sea.  Specific details regarding the injury were not provided at that time.  X-rays of the ankles were within normal limits.  The examiner diagnosed bilateral ankle sprain and opined that it was less likely as not that the current diagnosis of bilateral ankle sprain was due to treatment for ankle pain in service because there was no evidence of such an injury in the service medical records.  The examiner noted that a November 1975 treatment record showed that the Veteran complained of ankle pain.  However, the examiner noted that finding alone failed to support his report of breaking his ankles in service and was not enough to explain bilateral ankle pain 30 years later.

At an April 2014 VA examination, the Veteran reported that he first experienced ankle pain while in the Navy.  He reported that he fell down a set of stairs and injured both ankles.  Additional descriptions of the injury and treatment were not provided.  X-rays of the ankles were within normal limits.  The examiner diagnosed left ankle tendonitis and found that there was no current pathology to support a diagnosis of a right ankle disability.  

In a July 2014 addendum, the examiner opined that it was less likely as not that the Veteran's current ankle complaints were related to the claimed in-service injury.  The examiner noted that although the 2010 X-rays note a possible old fracture; according to a board certified radiologist, there was no evidence of an old or recent fracture seen in either ankle upon X-rays taken in April 2014.  Further, the examiner noted that the ankles were within normal limits and there was no diagnosis made that clinically correlated the Veteran's current complaints of ankle pain and decreased range of motion to an injury that occurred during active service.   

In another July 2014 addendum, the examiner noted that while there was soft tissue swelling noted on April 2014 X-ray of the right ankle, the X-rays were otherwise negative and the range of motion findings for the right ankle did not clinically correlate to the X-ray findings and so, a diagnosis was not made.  

In February 2015, the Veteran's claims file was sent to the VA Medical Center for review and an opinion.  At that time, the VA examiner completed a thorough review of the claims file and detailed the various pertinent evidence of record in the opinion report.  The examiner opined that it was less likely as not that any current right or left ankle disability, to specifically include the July 2010 diagnosis of right ankle sprain and the 2010 X-ray evidence of a possible old injury, were related to the Veteran's active service, to include reported injuries sustained therein, or that a disability was present within one year of the Veteran's separation from active service.  The examiner based the opinion on a review of the medical records, taking a history, and a review of the medical literature.  The examiner noted that the treatment provider in July 2010 specifically indicated that there was a relatively recent right ankle sprain that had occurred within the prior month.  Further, the examiner noted that the ossicle that was noted upon 2010 X-ray as possibly being evidence of an old injury was less likely as not due to an in-service event as that would likely have been considered an avulsion injury, which would have been documented in the service medical records, especially in light of all the other medical issues which were documented in the service medical records.  Therefore, the examiner was of the opinion that the X-ray findings were more likely due to life events or an injury subsequent to the Veteran's separation from active service.  

The Board finds that the July 2011, April 2014, July 2014, and February 2015 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not provided any contradictory medical evidence.  Therefore, the VA examination and opinion reports are the most probative evidence of record.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of ankle pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced ankle pain since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  While the Veteran has reported rather serious ankle injuries in service, there is no objective evidence that serious injury occurred to either ankle while the Veteran was in active service.  Considering the extensive treatment notes of record for other types of medical issues in service, the Board finds it unlikely that there would not be documented treatment for serious traumatic injuries to the Veteran's ankles.  The Board acknowledges that the Veteran sought treatment for ankle pain in November 1975 and March 1976.  However, there is no evidence that those ankle problems were serious or that they did not fully resolve without residual prior to his separation from active service.  The Veteran did not seek follow-up treatment for either ankle and there was no ankle disability identified at the time of his separation examination.  

Additionally, while the Veteran reported ankle pain at a November 1993 VA general medical examination, more than 15 years following separation from active service, there were no clinical findings to support a diagnosis at that time.  Additionally, there is no evidence of record indicating that the Veteran sought any treatment for an ankle disability after separation from service, prior to 2010.  Further, the Veteran never provided details of an in-service injury to his ankles, or even a longstanding history of ankle pain, when describing his symptoms to his treatment providers.  The Board finds that the treatment notes of record from the time surrounding the initial 2010 diagnosis of a right ankle disability are especially probative as the information was given for purposes of attaining treatment for his ankle and not for purposes of receiving compensation benefits.  Further, the VA examiners have competently opined that the Veteran's current ankle problems are not related to his active service, to include reported injuries sustained therein, and those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced ankle pain since service are not credible. 

Again, while the Veteran is competent to report symptoms of ankle pain, he is not competent to link his current ankle diagnoses to injuries sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran has been diagnosed with arthritis in either ankle, or that arthritis was shown within one year of separation from active service.  Therefore, presumptive service connection is not applicable.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

In an October 2014 substantive appeal of the issue of entitlement to service connection for ischemic heart disease, the Veteran requested that he be scheduled for a videoconference hearing before a member of the Board.  There is no indication from the record that the Veteran has been scheduled for the requested videoconference hearing.  Because videoconference hearings before the Board are scheduled by the RO, remand is required.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board for the issue of entitlement to service connection for ischemic heart disease.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


